ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-251 concluding that JOHN JAY PERRONE of RED BANK, who was admitted to the bar of this State in 1984, and who thereafter was temporarily suspended from the practice of law pursuant to R. l:20-13(b) by Order of this Court filed February 23, 2000, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating 18 U.S.C.A. §§ 1341 and 1342;
And the Court having determined from its review of the record that a suspension from practice for a period of eighteen months is warranted in this matter;
And good cause appearing;
*227It is ORDERED that JOHN JAY PERRONE is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to February 23, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.